Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [27 April 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Aux Galeries du louvre ce lundy apres Midy[April 27, 1778]
Mon Illustre confrère j’ai l’honneur de vous prier de la part de M. le Comte de Maillebois à dîner chez lui mercredy prochain avec Monsieur votre petit fils et M. Adams. On dinera exactement à une heure précise pour avoir tout le temps de diner et d’aller ensuite à l’Académie de bonne heure. La maladie de Mde. La Duchesse de Luxembourg a empeché M. De Paulmy de vous donner à dîner ce dont il est on ne peut pas plus faché. Je vous envoye Le Dictionnaire, dont j’ai eu l’honneur de vous parler de la part de l’Auteur. Recevez mon Illustre confrère mille sincères assurrances des sentimens qui m’attachent à vous pour la vie
Le Roy
Voulez vous bien Monsieur et cher Confrère faire remettre ce billet à M. le Veillard 
A Monsieur Monsieur Franklin
 
Addressed: A Monsieur / Monsieur Franklin / Deputé des Etats unis de / l’Amerique Septentrionale / a Passy
